The defendant pleaded not guilty ;.on which issue was joined, and also tendered two other pleas. They were as follows: And for farther plea, the said defendant says, that it was lawful for him to write and publish the paper writing, charged in the information to have been written and published by him, because he saith, that all the charges therein set forth against the said Thomas Ward, are true, and all the acts therein charged to have been done, and committed by "the said Thomas Ward, were in fact and in truth done and committed by the said Thomas Ward, and this the defendant is ready to verify. The other plea was also a plea of justification, and differed only from the first, that it recited, “that the said Thomas Ward, at the time of the writing being written and published, and before that time, was a public officer, to wit, high sheriff of the county of Cabell,” and then set forth that the charges were true, as in the first special plea.
*466The attorney for the commonwealth objected to the' reception of these pleas, “ because the matters therein alleged can neither be pleaded, nor given in evidence on the general issue.” 15
Whereupon the court ordered “the question arising on the said objection to be adjourned to the General Court, and requested the decision of the following points, viz:”
“ 1st. Whether the defendant to an indictment or information for a libel can, in all cases, plead the truth of the libel in justification ?
“2d. If not, whether he can give the truth of such libel in evidence, on the plea of not guilty.
“3d. Whether in this particular case the defendant can in either way, and which, give evidence of the truth of the matters stated in the writing alleged to be libellous.”.
At a general court, June 12, 1811, present, Judges Nelson, White, Holmes-, Brockenbrough, Johnson,, Carr and Smith, the following opinion was given : “ It is the unanimous opinion of the Court, that by the common lav/, truth is no justification of a libel, and cannot as such be given in evidence on an indictment or information for the offence. In this commonwealth, the second article of the bill of rights having declared," “ that all power is vested in, and consequently derived from the people, that magistrates are their trustees and servants, and at all times amenable to them. It follows as a necessary consequence that the people have a right to be informed of the conduct and character of their public agents. In the case of an indictment or information for a libel against public officers, or candidates' for public office, truth is a *467justification, and may be given in evidence as such under the general issue, and this forms an exception to the general rule, and established by the common law, but even in such case any libellous matter which does not tend to show that the person libelled is unfit for the office, cannot be justified because it is true. In case of individuals who are neither officers nor candidates for office, truth is no justification of a libel, but in all such cases it may be given in evidence in mitigation of the fine. In the case now before the court, the truth may be given in evidence in justification, it being lawful fora petitioner to state to the legislature the facts set forth in the petition, charged in this case as a libel. In no case is it necessary or proper, that the defendant, against whom there is an indictment or information for- a libel should plead the truth.